

EXHIBIT 10.31
NOVELIS 2016 LONG-TERM INCENTIVE PLAN
(“2016 LTIP”)
1.
Title and Administration.

The plan shall be referred to as the 2016 LTIP. The plan will be administered by
Novelis Corporate Human Resources. However, the Novelis Compensation Committee
has the final authority to interpret and construe the terms and conditions of
the plan, including but not limited to the final authority to determine
eligibility for and the amount of benefits payable under the plan. The
Compensation Committee’s decisions will be final and binding on all parties.
Unless the context requires a different meaning, any reference to “Novelis” or
the “Company” in this plan means Novelis Inc.
2.
Performance Period.

For this plan, the performance period will be fiscal years 2016 through 2019.
The exact period will commence on April 1, 2015 and end March 31, 2019.
3.
Eligibility.

Eligibility for this plan will be Band 5 and above. High potential and critical
resource employees at Band 6 and below will participate on an exception basis.
4.
Opportunity.

The target opportunity for each band will be approved by the Compensation
Committee or the Board as appropriate.
5.
Plan Design.

The total incentive opportunity will be in the form of Stock Appreciation Rights
(“SARs”) and Restricted Stock Units (“RSUs”), with 50% of the target opportunity
in Novelis SARs, 30% in Hindalco SARs, and 20% in Hindalco RSUs.
Details on the Novelis SARs.
•
Each Novelis SAR will track the appreciation value of one phantom share of
Novelis common stock.

•
The exercise price of each Novelis SAR will be equal to the fair market value of
one share of Novelis common stock on the date the award is authorized by the
Compensation Committee. The Compensation Committee may use any reasonable
valuation method which complies with requirements of U.S. Treasury Regulation
§1.409A-1(b)(5) (iv) for purposes of determining the fair market value (“Fair
Market Value”) of Novelis common stock on the award date and at the time of
exercise.

•
The Novelis SARs will vest 25% each fiscal year over 4 years, subject to
performance criteria being fulfilled for each fiscal year.


1

--------------------------------------------------------------------------------



•
The performance criterion for vesting is actual vs. target performance of EBITDA
for Novelis as approved each fiscal year.

•
Except as provided under paragraph 8 below, vested Novelis SARs may be exercised
by the employee at any time prior to the seventh anniversary of the award date.
At the time of exercise, the participant will receive a cash payment equal to
the product of: (i) the number of Novelis SARs exercised, times (ii) the
increase in the Fair Market Value of one Novelis share from the award
datethrough the date of exercise.

•
Cash payouts for Novelis SARs will be restricted to a maximum of 3.0 times
target award value.



Details on the Hindalco SARs.
•
Each Hindalco SAR will track the appreciation value of one Hindalco share.

•
The exercise price of the Hindalco SARs will be determined by using the average
of the high and low of the stock price of Hindalco shares on the date the award
is authorized by the Compensation Committee.

•
The Hindalco SARs will vest 25% each fiscal year over 4 years, subject to
performance criteria being fulfilled for each fiscal year.

•
The performance criterion for vesting is actual vs. target performance of EBITDA
for Novelis as approved each fiscal year.

•
Except as provided under paragraph 8 below, vested Hindalco SARs may be
exercised by the employee at any time prior to the seventh anniversary of the
award date. At the time of exercise, the participant will receive a cash payment
equal to the product of (i) the number of Hindalco SARs exercised, times (ii)
the increase in value of one Hindalco share from the award date through the date
of exercise.

•
Cash payouts for Hindalco SARs will be restricted to a maximum of 3.0 times
target.



Details on Hindalco RSUs.
•
Each RSU will be equivalent in value to one Hindalco share.

•
The initial value of each RSU will be determined by using the average of the
high and low of the stock price of Hindalco shares on the award date.

•
The RSUs will vest in full on the third anniversary of the award date at which
time the value will be paid in cash.

•
Cash payouts for Hindalco RSUs will be restricted to a maximum of 3.0 times the
value on the award date.



6.
Measures to be used for vesting of SARs.

The Novelis SARs and Hindalco SARs will vest if 75% of target EBITDA threshold
is achieved for each fiscal year.
EBITDA: Defined as Operating EBITDA, which is equivalent to “Segment Income” as
disclosed in our Annual Report on Form 10-K filed with the United States
Securities and Exchange Commission (the “Form 10-K”), minus 1) the impact from
timing differences in the pass-through

2

--------------------------------------------------------------------------------



of metal price changes to our customers, net of realized derivative instruments;
and 2) the impact from re-measuring to current exchange rates any monetary
assets and liabilities which are denominated in a currency other than the
functional currency of the reporting unit, net of realized and unrealized
derivative instruments.
7.
Other aspects of the plan.

a.
Valuation. The Black Scholes method of valuation will be used as an input to
arrive at the number of SARs to be awarded to employees.

b.
Employees hired after the award date will be treated in the following manner.

i.
An employee who joins the plan after the award date but before the end of the
second quarter of the fiscal year will be awarded SAR and RSU opportunities at
90% of the target amount for the employee’s job band. The award date will be
deemed to be the following October 1.

ii.
An employee who joins the plan during the third quarter of the fiscal year will
be awarded SAR and RSU opportunities at 75% of the target amount for the
employee’s job band. The award date will be deemed to be the following January
1.

iii.
An employee who joins the plan after the start of the fourth quarter of the
fiscal year will not be eligible for SAR or RSU awards under this plan.

c.
Employees promoted into an eligible job band during the fiscal year will be
treated in the following manner.

i.
An employee who is promoted into an eligible job band during the first quarter
of the fiscal year will be eligible for a full award under this plan in the
current fiscal year.

ii.
An employee who is promoted into an eligible band during the second quarter of
the fiscal year will be awarded SAR and RSU opportunities at 90% of the target
amount for the employee’s job band. The award date will be deemed to be the
following October 1.

iii.
An employee who is promoted into an eligible job band during the third quarter
of the fiscal year will be awarded SAR and RSU opportunities at 75% of the
target amount for the employee’s job band. The award date will be deemed to be
the following January 1.

iv.
An employee who is promoted into an eligible job band after the start of the
fourth quarter of the fiscal year will not be eligible for SAR or RSU awards
under this plan.


3

--------------------------------------------------------------------------------



d.
Employees in an eligible job band who are promoted into a higher eligible job
band during the fiscal year will be treated in the following manner.

i.
An employee who is promoted into a higher eligible job band during the first
quarter of the fiscal year will be eligible for a full award under this plan
based on the employee’s higher job band.

ii.
An employee who is promoted into a higher eligible job band after the start of
the second quarter of the fiscal year will not be eligible for a larger award
based on the employee’s new higher job band.

8.
Below are the treatment rules governing separation from Novelis and its
subsidiaries.


4

--------------------------------------------------------------------------------



Event
Awards
Vesting and Exercise Treatment
Death
SARs
All unvested SARs will vest immediately. One year to exercise, not to exceed the
seventh anniversary of the award date.
RSUs
RSUs will vest on a prorated basis and be cashed out 30 days following the date
of death.
Disability
SARs
All unvested SARs will vest immediately. One year to exercise, not to exceed the
seventh anniversary of the award date.
RSUs
RSUs will vest on a prorated basis and be cashed out 30 days following the date
of disability.
Retirement
SARs
If an employee retires more than one year after the award date, unvested SARs
will continue on the vesting schedule and must be exercised no later than the
third anniversary of Retirement. Previously vested SARs must be exercised prior
to the seventh anniversary of the award date. In the event Participant
terminates employment due to Retirement before the first anniversary of the
award date, all unvested SARs shall expire in their entirety at the close of
business on the date of such Retirement.
RSUs
RSUs will vest on a prorated basis and the vested portion will be cashed out the
earlier of 6 months following the date of retirement or the third anniversary of
the award date.
Change in Control
SARs
All unvested SARs will vest immediately and will be cashed out within 30 days
following a change in control.
RSUs
All unvested RSUs will vest immediately and will be cashed out within 30 days
following a change in control.
Voluntary Termination
SARs
All unvested SARs will lapse. Ninety days following termination to exercise
vested SARs, not to exceed the seventh anniversary of the award date.
RSUs
RSUs will be forfeited.
Involuntary Termination – Not For Cause
SARs
SARs will vest on a prorated basis. Ninety days to exercise vested SARs, not to
exceed the seventh anniversary of the award date.
RSUs
RSUs will vest on a prorated basis and the vested portion will be cashed out 30
days following the date of termination (or in the case of an employee who is
eligible for retirement at the time of termination, the earlier of 6 months
following the date of termination or the third anniversary of the award date).
Involuntary Termination – For Cause
SARs
All vested and unvested SARs will lapse.
RSUs
All vested and unvested RSUs will be forfeited.



9.
Definitions.

The following terms will have the meaning ascribed to them below.

5

--------------------------------------------------------------------------------



a.
Award Date. May 7, 2015 (or later as set forth in paragraph 7).

b.
Retirement. For purposes of this plan, “retirement” is defined as separation
from service with Novelis and its subsidiaries on or after (i) reaching 65 years
of age or (ii) having a combination of age and service greater than or equal to
65 with a minimum age of 55.

c.
Change in Control. For purposes of this plan, a “change in control” means the
first to occur of any of the following events: (i) any person or entity
(excluding any person or entity affiliated with the Aditya Birla Group) is or
becomes the beneficial owner, directly or indirectly through any parent entity
of the Company or otherwise, of securities of the Company representing 35% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (the “Value
or Vote of the Company”); provided, however, that a Change in Control shall not
be deemed to have occurred in the event that (A) any person or entity becomes
the beneficial owner of securities representing 50% or less of the Value or Vote
of the Company through (i) an initial public offering, (ii) a secondary
offering, (iii) a private placement of securities, (iv) a share exchange
transaction, or (v) any similar share purchase transaction in which the Company
or any of its affiliates issues securities (any such transaction, a “Share
Issuance Transaction”); and (B) a person or entity’s beneficial ownership
interest in the Value or Vote of the Company is diluted solely as a result of
any Share Issuance Transaction; or (ii) the majority of the members of the Board
of Directors of the Company is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election; or (iii) the
consummation of a merger or consolidation of the Company with any other entity
not affiliated with the Aditya Birla Group, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or (iv) the sale or disposition of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of its assets to a member of the Aditya


6

--------------------------------------------------------------------------------



Birla Group. Notwithstanding the foregoing, no “Change in Control” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions. For purposes
of this Section, “beneficial ownership” shall be determined in accordance with
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.
10.
Compliance with §409A of the U.S. Internal Revenue Code of 1986, as amended.

To the extent applicable, this plan shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Notwithstanding anything in this plan to the contrary, all payments
and benefits under this plan that would constitute non-exempt “deferred
compensation” for purposes of Section 409A and that would otherwise be payable
or distributable hereunder by reason of an individual’s termination of
employment, will not be payable or distributable to individual unless the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service.” Further, to the extent the individual
is a “specified employee” within the meaning of Section 409A, then payment may
not be made before the date which is six (6) months after the date of separation
from service (or, if earlier, the date of death of individual).
11.
Taxes and Other Withholdings.

All payments under this plan shall be subject to applicable tax and other
withholdings.

7